IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00194-CR

DON DOYLE GORDON, JR.,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 18th District Court
                              Johnson County, Texas
                          Trial Court No. DC-F202100483


                           MEMORANDUM OPINION


       Appellant, Don Doyle Gordon, was convicted of one count of burglary of a

habitation with intent to commit a felony and one count of stalking. See TEX. PENAL CODE

ANN. §§ 30.02, 42.072. In three issues, Gordon challenges the sufficiency of the evidence

supporting his convictions in both counts, and he contends that the trial court erred by

allowing testimony of a prior bad act in violation of Texas Rules of Evidence 403 and

404(b). See TEX. R. EVID. 403, 404(b). We affirm.
                                              Background

       Gordon was charged by indictment with one count of burglary of habitation with

intent to commit a felony and one count of stalking. The indictment also contained two

enhancement paragraphs that referenced Gordon’s prior felony convictions for

possession of a controlled substance of four grams or more, but less than 200 grams, and

burglary of a habitation. After a trial, the jury found Gordon guilty of both charges and

also found the second enhancement paragraph to be true for both charges. 1 For the

offense of burglary of a habitation with intent to commit a felony, the jury assessed

punishment at sixty years in prison with a $10,000 fine. For the stalking offense, the jury

assessed punishment at twenty years in prison with a $10,000 fine. The trial court

certified Gordon’s right of appeal. Gordon filed a motion for new trial, which was

overruled by operation of law. See TEX. R. APP. P. 21.8(c). This appeal followed.

                                                    Stalking

       In his second issue, Gordon challenges the sufficiency of the evidence supporting

his conviction for stalking. Specifically, Gordon contends that the evidence is insufficient

because J.B., the complainant, took part in harassing behavior as much as Gordon, and

because J.B. initiated most contact between the two parties. Gordon further asserts that




       1   The State waived the first enhancement paragraph pertaining to Gordon’s prior drug offense.


Gordon v. State                                                                                   Page 2
the evidence shows communication and emotional reactions by both Gordon and J.B.

based on efforts to maintain a failing relationship.

STANDARD OF REVIEW

       The Court of Criminal Appeals has expressed our standard of review of a

sufficiency issue as follows:

       When addressing a challenge to the sufficiency of the evidence, we consider
       whether, after viewing all of the evidence in the light most favorable to the
       verdict, any rational trier of fact could have found the essential elements of
       the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319,
       99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Villa v. State, 514 S.W.3d 227, 232 (Tex.
       Crim. App. 2017). This standard requires the appellate court to defer “to
       the responsibility of the trier of fact fairly to resolve conflicts in the
       testimony, to weigh the evidence, and to draw reasonable inferences from
       basic facts to ultimate facts.” Jackson, 443 U.S. at 319, 99 S. Ct. 2781. We may
       not re-weigh the evidence or substitute our judgment for that of the
       factfinder. Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App.
       2007). The court conducting a sufficiency review must not engage in a
       “divide and conquer” strategy but must consider the cumulative force of
       all the evidence. Villa, 514 S.W.3d at 232. Although juries may not
       speculate about the meaning of facts or evidence, juries are permitted to
       draw any reasonable inferences from the facts so long as each inference is
       supported by the evidence presented at trial. Cary v. State, 507 S.W.3d 750,
       757 (Tex. Crim. App. 2016) (citing Jackson, 443 U.S. at 319, 99 S. Ct. 2781); see
       also Hooper v. State, 214 S.W.3d 9, 16-17 (Tex. Crim. App. 2007). We presume
       that the factfinder resolved any conflicting inferences from the evidence in
       favor of the verdict, and we defer to that resolution. Merritt v. State, 368
       S.W.3d 516, 525 (Tex. Crim. App. 2012). This is because the jurors are the
       exclusive judges of the facts, the credibility of the witnesses, and the weight
       to be given to the testimony. Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim.
       App. 2010). Direct evidence and circumstantial evidence are equally
       probative, and circumstantial evidence alone may be sufficient to uphold a
       conviction so long as the cumulative force of all the incriminating
       circumstances is sufficient to support the conviction. Ramsey v. State, 473
       S.W.3d 805, 809 (Tex. Crim. App. 2015); Hooper, 214 S.W.3d at 13.


Gordon v. State                                                                             Page 3
              We measure whether the evidence presented at trial was sufficient
       to support a conviction by comparing it to “the elements of the offense as
       defined by the hypothetically correct jury charge for the case.” Malik v.
       State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
       correct jury charge is one that “accurately sets out the law, is authorized by
       the indictment, does not unnecessarily increase the State's burden of proof
       or unnecessarily restrict the State's theories of liability, and adequately
       describes the particular offense for which the defendant was tried.” Id.; see
       also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App. 2013). The “law
       as authorized by the indictment” includes the statutory elements of the
       offense and those elements as modified by the indictment. Daugherty, 387
       S.W.3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

APPLICABLE LAW

       In the instant case, the indictment alleged numerous instances of stalking by

Gordon on different days over the course of a couple of weeks, including calling J.B.

repeatedly, sending J.B. repeated electronic communications, and showing up and

entering J.B.’s residence without her permission.       Under the Penal Code, a person

commits the offense of stalking if, as relevant here:

       the person, on more than one occasion and pursuant to the same scheme or
       course of conduct that is directed specifically at another person, knowingly
       engages in conduct that:

       (1) constitutes an offense under Section 42.07 [the harassment statute], or
           that the actors knows or reasonably should know the other person will
           regard as threatening: . . . bodily injury or death for the other person;

       (2) causes the other person . . . to be placed in fear of bodily injury or
           death . . . or to feel harassed, annoyed, alarmed, abused, tormented,
           embarrassed, or offended; and




Gordon v. State                                                                         Page 4
       (3) would cause a reasonable person to . . . fear bodily injury or death
           for . . . herself; . . . or feel harassed, annoyed, alarmed, abused,
           tormented, embarrassed, or offended.

TEX. PENAL CODE ANN. § 42.072(a).

       Section 42.07 defines the offense of harassment. A person harasses another if,

“with intent to harass, annoy, alarm, abuse, torment, or embarrass another, the person,”

as relevant here, “threatens, in a manner reasonably likely to alarm the person receiving

the threat, to inflict bodily injury on the person or to commit a felony against the person,”

“causes the telephone of another to ring repeatedly,” or “sends repeated electronic

communications in a manner reasonably likely to harass, annoy, alarm, abuse, torment,

embarrass, or offend another.” Id. § 42.07(a)(4), (a)(7).

ANALYSIS

       J.B. and Gordon met on an online dating website and began dating shortly

thereafter. The relationship progressed quickly, and Gordon moved into J.B.’s trailer

home after dating only a few months. From the start, Gordon did not get along with J.B.’s

children.    J.B. testified that she observed other red flags that she “didn’t quite

understand.” J.B. recounted that Gordon got into several arguments with her and her

children. J.B. believed that Gordon was trying to isolate her from her family. He

regularly accused J.B. of lying about her whereabouts and was suspicious that she was

with another man.




Gordon v. State                                                                        Page 5
       On October 21, 2019, J.B.’s daughter was admitted to the hospital to give birth. J.B.

went to the hospital to help her daughter. She did not return home until 2:00 a.m. the

next morning. While J.B. was at the hospital assisting her daughter, Gordon became

angry and repeatedly sent J.B. text messages. When J.B. returned home, Gordon began

throwing things, breaking things, yelling at J.B., and calling J.B. “horrible names.” J.B.

testified she feared Gordon and left to stay with her friend for a couple of days. J.B.’s fear

of Gordon stemmed from a story he told her about how he had once broken into the

house of an ex-girlfriend and broke the legs of a man who was visiting her. While J.B.

was with her friend, Gordon called and texted J.B. “incessantly,” asking where she was.

J.B. testified that she feared Gordon coming over and that she felt like she was being

harassed and tormented. Gordon’s actions that evening made J.B. feel alarmed, fearful

for her safety, and embarrassed.       Shortly thereafter, J.B. and Gordon ended their

relationship and had little communication for a few days.

       Despite breaking up, Gordon and J.B. had additional communication and

encounters from October 26, 2019, through November 18, 2019. J.B. testified that, on

November 8, 2019, she woke up and saw Gordon standing, uninvited, in her bedroom

around 3:00 a.m. or 4:00 a.m.     J.B. stated she felt afraid and scared that Gordon might

hurt her. On November 12, 2019, J.B. texted Gordon about Gordon appearing in J.B.’s

room again on November 11, 2019, stating: “You showing up in my room again, thinking




Gordon v. State                                                                         Page 6
I’m doing something wrong. Now stop.” She also emphasized to Gordon that: “It’s over.

Just stop.”

       On November 14, 2019, cell tower location data pinged Gordon’s cellphone near

J.B.’s trailer home from 3:05 to 5:00 a.m. J.B. testified that she had her son install locks

because she did not want Gordon appearing in her bedroom at night; however, J.B. awoke

early on November 16, 2019, with Gordon in her house, despite the fact that the new locks

had been installed. Cell tower data corroborated J.B.’s testimony. Specifically, the data

showed Gordon’s cellphone pinging near J.B.’s residence around 4:29 a.m. on November

16, 2019. Wayne Glass, a detective with the Burleson Police Department, recounted that

J.B. had texted Gordon on November 16, 2019, telling Gordon “I told you over and over,

don’t come here,” asking how Gordon entered the home, and telling Gordon that he

made her feel unsafe.

       On November 17, 2019, cell tower data pinged Gordon’s cellphone near J.B.’s

workplace from 11:03 a.m. to 1:30 p.m. Additionally, Gordon messaged and called J.B.

multiple times while only receiving a single call back, Gordon texted that he would be

coming over and that he was “on [his] way,” despite J.B.’s prior requests that he not come

over. On the evening of November 17, 2019, J.B. called the Burleson Police Department

to ask for a criminal trespass warning to be issued.

       On November 18, 2019, at around 7:00 p.m., Gordon appeared at J.B.’s trailer

home, banged on windows and doors, and demanded his cable box. In response to


Gordon v. State                                                                       Page 7
Gordon’s actions that evening, J.B. called the Burleson Police Department. Gordon was

arrested, and Sergeant Cameron Pilgrim of the Burleson Police Department found J.B. on

her kitchen floor in an upright fetal position on her knees and huddled over. J.B.

recounted that Gordon’s actions throughout their relationship made her feel harassed,

alarmed, and threatened.

       Viewing the evidence in the light most favorable to the verdict, the jury could

rationally conclude that Gordon, on more than one occasion and pursuant to the same

scheme or course of conduct directed at J.B., engaged in harassing behavior, including

repeatedly calling, texting, and breaking into her trailer home, that J.B. regarded as

threatening bodily injury or that caused J.B. to feel harassed, annoyed, alarmed, abused,

tormented, embarrassed, or offended. See TEX. PENAL CODE ANN. §§ 42.07, 42.072; see also

Zuniga, 551 S.W.3d at 732-33. We therefore conclude that a rational jury could have found

Gordon’s conduct satisfied the essential elements of stalking beyond a reasonable doubt.

See TEX. PENAL CODE ANN. §§ 42.07, 42.072; see also Zuniga, 551 S.W.3d at 732-33. As such,

the evidence is sufficient to support Gordon’s conviction for stalking.

       And to the extent that the evidence conflicts, we are to defer to the jury’s resolution

of such inconsistencies in the evidence. See Lancon v. State, 253 S.W.3d 699, 706 (Tex. Crim.

App. 2008); Render v. State, 316 S.W.3d 846, 859 (Tex. App.—Dallas 2010, pet. ref’d) (“An

appellate court must give deference to the jury’s decision regarding what weight to give

contradictory testimonial evidence because the decision is most likely based on an


Gordon v. State                                                                         Page 8
evaluation of credibility and demeanor, which the jury is in a better position to judge.”).

We overrule Gordon’s second issue.

                                 Burglary of a Habitation

       In his first issue, Gordon asserts that there is insufficient evidence to support his

conviction for burglary of habitation with intent to commit a felony, specifically stalking.

We disagree.

APPLICABLE LAW

       A person commits the offense of burglary of habitation with intent to commit a

felony if, without the effective consent of the owner, the person enters a habitation with

intent to commit a felony. See TEX. PENAL CODE ANN. § 30.02(a). Stalking is a felony of

the third degree. See id. § 42.072(b).

       In this issue, Gordon contends that the evidence does not establish he entered a

habitation without the effective consent of J.B. “Effective consent is defined as assent in

fact, whether express or apparent, and includes assent by a person legally authorized to

act for the owner.” Mims v. State, 434 S.W.3d 265, 273 (Tex. App.—Houston [1st Dist.]

2014, no pet.); see TEX. PENAL CODE ANN. §§ 1.07(a), (11), (19), 31.03(3). Whether a

defendant had effective consent to enter “must be measured at the time of the accused’s

alleged criminal act.” Morgan v. State, 501 S.W.3d 84, 92 (Tex. Crim. App. 2016) (holding

that a boyfriend who previously had access to property nevertheless entered without

effective consent when the property owner’s testimony “made it clear that, at the time of


Gordon v. State                                                                       Page 9
the offense, she and [defendant] had been arguing [and she] had locked him out of the

apartment”).

ANALYSIS

        In arguing that he had effective consent to enter J.B.’s trailer home, Gordon

emphasizes that he previously lived at J.B.’s trailer home, that he had a key to the trailer

home, and that J.B. would, on occasion, allow him to wait in the trailer home until she

arrived from work.

        However, J.B. testified that on at least three occasions Gordon entered her trailer

home without her consent. 2 Specifically, J.B. recounted that, on November 8, 2019, and

after she had broken up with Gordon, she woke up and saw Gordon standing, uninvited,

in her bedroom at around 3:00 a.m. or 4:00 a.m. This scared J.B. Gordon once again

entered J.B.’s trailer home, uninvited, on November 11, 2019. This prompted J.B. to text

Gordon on November 12, 2019, stating: “You showing up in my room again, thinking

I’m doing something wrong. Now stop.” She also emphasized to Gordon that: “It’s over.

Just stop.” As a result of the second unauthorized entry by Gordon, J.B. had her son

install new locks. Despite installing the new locks, in the early morning hours of

November 16, 2019, J.B. awoke to find Gordon in her house once again. Detective Glass


        2 It is undisputed that J.B. and her son paid the rent for the trailer home that Gordon was alleged
to have burglarized. Gordon’s name was not on the lease for the trailer home, nor did he pay any bills at
the trailer home, except for cable. Thus, J.B. was the “owner” of the trailer home at the time of the
commission of the offense. See Morgan v. State, 501 S.W.3d 84, 92 (Tex. Crim. App. 2016) (“The ‘owner’ is
who, at the time of the commission of the offense, had the greater right to possession of the property.” (emphasis
in original) (citing Freeman v. State, 707 S.W.2d 597, 603 (Tex. Crim. App. 1986)).

Gordon v. State                                                                                          Page 10
recounted that J.B. had texted Gordon on November 16, 2019, telling Gordon “I told you

over and over, don’t come here,” asking how Gordon entered the home, and telling

Gordon that he made her feel unsafe.

       The evidence above establishes that J.B. did not give Gordon permission to enter

the trailer home, despite the fact that they had previously lived there together. See

Morgan, 501 S.W.3d at 92 (“This Court has held that, the testimony of an owner that she

did not give permission to enter the habitation is ‘sufficient to establish the absence of

effective consent.’” (quoting Ellett v. State, 607 S.W.2d 545, 550 (Tex. Crim. App. [Panel

Op.] 1980))). Therefore, viewing the evidence in the light most favorable to the verdict,

we conclude that the jury could have reasonably believed that Gordon entered J.B.’s

trailer home without her effective consent. See TEX. PENAL CODE ANN. §§ 1.07(a), (11),

(19), 31.03(3); Morgan, 501 S.W.3d at 92; Mims, 434 S.W.3d at 273; see also Zuniga, 551

S.W.3d at 732-33.

       Additionally, because we have concluded that the evidence is sufficient to support

Gordon’s conviction for felony stalking, we reject Gordon’s sufficiency complaint

regarding the element of intent to commit a felony on the burglary-of-a-habitation charge.

We therefore conclude that the evidence is sufficient to support Gordon’s conviction for

burglary of a habitation with intent to commit a felony. See TEX. PENAL CODE ANN. §

30.02(a); see also Zuniga, 551 S.W.3d at 732-33. We overrule Gordon’s first issue.

                        Texas Rules of Evidence 403 and 404(b)


Gordon v. State                                                                      Page 11
       In his third issue, Gordon claims that the trial court abused its discretion by

allowing the testimony that he previously entered an ex-girlfriend’s home and broke a

person’s legs. Specifically, Gordon asserts that the admission of this evidence violates

Texas Rules of Evidence 403 and 404(b). See TEX. R. EVID. 403, 404(b).

STANDARD OF REVIEW

       We review the trial court’s admission of extraneous-offense evidence for an abuse

of discretion. De La Paz v. State, 279 S.W.3d 336, 343 (Tex. Crim. App. 2009). If the trial

court’s ruling is within the zone of reasonable disagreement, there is no abuse of

discretion. Prible v. State, 175 S.W.3d 724, 731 (Tex. Crim. App. 2005). A trial court’s

ruling on the admissibility of an extraneous offense is generally within this zone if the

evidence shows that:     (1) an extraneous transaction is relevant to a material, non-

propensity issue; and (2) the probative value of the evidence is not substantially

outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the

jury. De La Paz, 279 S.W.3d at 344. “Furthermore, if the trial court’s evidentiary ruling is

correct on any theory of law applicable to that ruling, it will not be disturbed even if the

trial judge gave the wrong reason for his right ruling.” Id.

RULE 404(B)

       Evidence of other crimes, wrongs, or acts is not admissible to prove a person’s

character in order to show action in conformity therewith. TEX. R. EVID. 404(b). It may,

however, be admissible for other purposes, such as proving motive, opportunity, intent,


Gordon v. State                                                                      Page 12
preparation, plan, knowledge, identity, absence of mistake, or lack of accident. Id. “The

exceptions listed under Rule 404(b) are neither mutually exclusive nor collectively

exhaustive.” De La Paz, 279 S.W.3d at, 343. “‘Rule 404(b) is a rule of inclusion rather than

exclusion.’” Id. (quoting United States v. Bowie, 232 F.3d 923, 929 (D.C. Cir. 2000)). “The

rule excludes only that evidence that is offered (or will be used) solely for the purpose of

proving bad character and hence conduct in conformity with that bad character.” Id.

(citing Rankin v. State, 974 S.W.3d 707, 709 (Tex. Crim. App. 1996)).             “Whether

extraneous[-]offense evidence has relevance apart from character conformity, as required

by Rule 404(b), is a question for the trial court.” Moses v. State, 105 S.W.3d 622, 627 (Tex.

Crim. App. 2003).

       Here, Gordon argues that the trial court erred by admitting testimony that Gordon

once told J.B. he broke into the house of an ex-girlfriend and broke the legs of a man who

was visiting her. Gordon claims that the testimony had “a harmful effect on the jury as

the jury is left to believe that he has committed these acts before and that he is violent,

which, in turn, if not convicted, he will do these acts again.”

       Rebuttal of a defensive theory is one of the permissible purposes for which

extraneous-offense evidence may be admitted. See Moses, 105 S.W.3d at 626. Further,

extraneous offenses are admissible to rebut theories raised by the testimony of a defense

witness during direct examination or a State’s witness during cross-examination. See




Gordon v. State                                                                       Page 13
Daggett v. State, 187 S.W.3d 444, 453-54 (Tex. Crim. App. 2005); Ransom v. State, 920 S.W.2d

288, 301 (Tex. Crim. App. 1996).

       At trial, Gordon’s defensive theories were that he did not commit the felony

offense of stalking, that he and J.B. were trying to get their relationship back on track, and

that his visits to J.B.’s trailer home were always with her consent. These theories were

noted in Gordon’s opening statement and extensively developed during cross-

examination of J.B. Additionally, the record reflected Gordon’s controlling, demeaning,

jealous, and violent behaviors. Further, the story Gordon told of breaking into the home

of an ex-girlfriend and then breaking the legs of her new love interest served as a warning

to J.B. about cheating and the consequences of ending a relationship with him. This

evidence was also used to explain why J.B. continued to communicate with Gordon

through texts, cell phone calls, and Facetime, to give him the impression that

reconciliation was a possibility to avoid harm. It also explained why J.B. felt threatened

and afraid when Gordon entered her trailer home on several occasions, uninvited, during

early morning hours. Furthermore, this evidence also showed that Gordon’s repeated

intrusions into J.B.’s trailer home was done knowingly. We therefore conclude that this

evidence was admissible. See TEX. R. EVID. 404(b). Accordingly, we cannot say that the

trial court abused its discretion by admitting the extraneous-offense evidence pursuant

to Rule 404(b). See De La Paz, 279 S.W.3d at 343; see also Prible, 175 S.W.3d at 731.




Gordon v. State                                                                         Page 14
RULE 403

       Rule 403 of the Texas Rules of Evidence allows the exclusion of relevant evidence

if its probative value is substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue delay,

wasting time, or needlessly presenting cumulative evidence TEX. R. EVID. 403. Gordon

complains on appeal that the probative value of the extraneous-offense evidence was

substantially outweighed only by the danger of unfair prejudice.

       Probative value refers to the inherent probative force of an item of evidence—that

is, how strongly it serves to make more or less probable the existence of a fact of

consequence to the litigation—coupled with the proponent’s need for that item of

evidence. Valadez v. State, No. PD-0574-19, 2022 Tex. Crim. App. LEXIS 217, at *11 (Tex.

Crim. App. Mar. 30, 2022) (publish). Relevant evidence is presumed to be more probative

than prejudicial. Santellan v. State, 939 S.W.2d 155, 169 (Tex. Crim. App. 1997). However,

evidence may be unfairly prejudicial if it prompts the jury’s hostility or sympathy for one

side without regard to the logical probative force of the evidence. Valadez, 2022 Tex. Crim.

App. LEXIS 217, at *11. Thus, a court must balance the probative force of the proffered

evidence and the proponent’s need for it against any tendency of the evidence to suggest

a decision on an improper basis. Id. at **11-12.

       A trial judge has substantial discretion in balancing probative value and unfair

prejudice. See Powell v. State, 189 S.W.3d 285, 288 (Tex. Crim. App. 2006). All testimony


Gordon v. State                                                                      Page 15
and physical evidence will likely be prejudicial to one party or the other. Jones v. State,

944 S.W.2d 642, 653 (Tex. Crim. App. 1996). It is only when there exists a clear disparity

between the degree of prejudice of the offered evidence and its probative value (i.e., the

evidence is unfairly prejudicial) that Rule 403 is applicable. Hammer v. State, 296 S.W.3d

555, 568 (Tex. Crim. App. 2009).

       When conducting a Rule 403 balancing test, courts should consider: (1) the

evidence’s probative force; (2) the proponent’s need for the evidence; (3) the evidence’s

potential to suggest a decision on an improper basis; (4) the evidence’s tendency to

distract the jury from the main issues; (5) any tendency for the jury to give the evidence

undue weight because it has not been fully equipped to evaluate the evidence’s probative

force; and (6) the likelihood that presenting the evidence will consume an inordinate

amount of time. See Gigliobianco v. State, 210 S.W.3d 637, 641-42 (Tex. Crim. App. 2006).

       In his Rule 403 argument, Gordon asserts that the testimony caused the jury to

believe that he has committed “these acts before and that he is violent which, in turn, if

not convicted, he will do these acts again.” Thus, Gordon contends the probative value

of the evidence was substantially outweighed by the danger of unfair prejudice.

       The trial court could have reasonably concluded that any prejudice from the

admitted testimony would not be substantially outweighed by the testimony’s probative

value. The probative force of J.B.’s testimony and the State’s need for her testimony was

considerable because the testimony rebutted Gordon’s previously discussed defensive


Gordon v. State                                                                     Page 16
theories and also addressed J.B.’s state of mind and the intent element for the offense of

burglary of a habitation.        Additionally, the charge included extraneous-offense

instructions limiting the use of the evidence only for admissible purposes under Rule

404(b). This mitigates against a finding that the evidence impressed the jury in an

irrational way. And finally, the record does not show the complained-of testimony

consumed an inordinate amount of time or improperly inflamed the passions of the jury

such that a decision was rendered on an improper basis.

       Rule 403 “envisions exclusion of [relevant] evidence only when there is a ‘clear

disparity between the degree of prejudice of the offered evidence and its probative

value.’” Hammer v. State, 296 S.W.3d 555, 568 (Tex. Crim. App. 2009) (quoting Conner v.

State, 67 S.W.3d 192, 202 (Tex. Crim. App. 2001)). We cannot say that there is a “clear

disparity” between the danger of unfair prejudice posed by the complained-of evidence

and its probative value. See id.; see also Conner, 67 S.W.3d at 202. Thus, we cannot

conclude that the trial court abused its discretion by admitting the complained-of

extraneous-offense evidence under Rule 403. See TEX. R. EVID. 403; Gigliobianco, 210

S.W.3d at 641-42; see also De La Paz, 279 S.W.3d at 343; Prible, 175 S.W.3d at 731. We

overrule Gordon’s third issue.




                                       Conclusion

       We affirm the judgments of the trial court.


Gordon v. State                                                                    Page 17
                                       MATT JOHNSON
                                       Justice



Before Chief Justice Gray,
       Justice Johnson,
       and Justice Smith
Affirmed
Opinion delivered and filed August 10, 2022
Do not publish
[CRPM]




Gordon v. State                                       Page 18